DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 14-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tervo et al. (U.S. 2017/0315346).

Regarding claim 1, Tervo discloses an optical waveguide (optical waveguide of 10, Fig. 2; page 2, para [0017, 0021]), comprising an optical waveguide body (36, Fig. 2; page 2, para [0021]) having a beam in-coupling region (region comprising 52 and 42, Fig. 2; page 3, para [0032]) and a beam coupling-out region (region comprising 34 and 54, Fig. 2; page 2, para [0021, 0026]), wherein:
	the beam in-coupling region (region comprising 52 and 42, Fig. 2) is provided with a coupling grating (such as 42 and 44, Fig. 2; page 3, para [0027]) configured to couple a beam (B0, Fig. 2; page 2, para [0019]) into the optical waveguide body (36, Fig. 2), and have the beam propagate in a total reflection manner (page 2, para [0021]) in the optical waveguide body (36, Fig. 2);
	the beam coupling-out region (region comprising 34 and 54, Fig. 2) is provided with an out-coupling grating (combination of: 34 and 54, Fig. 2; page 2, para [0021]; page 3, para [0027]) configured to couple the light beam propagating to the beam coupling-out region (region comprising 34 and 54, Fig. 2) out of the optical waveguide body (36, Fig. 2), such that the beam does not undergo secondary diffraction at the coupling grating (page 3, para [0027]) and have continuous exit pupil expansion (page 1, para [0006]); and
	the out-coupling grating (combination of: 34 and 54, Fig. 2) comprises a transmissive out-coupling grating (54 being transmissive, Fig. 2; page 3, para [0027]) and a reflective out-coupling grating (34, Fig. 2; page 2, para [0026]) disposed on two sides of the optical waveguide body (upper and lower sides of 36, Fig. 2) parallel to a beam propagation direction (such as a horizontal direction of 36, Fig. 2).

Regarding claim 2, Tervo discloses an optical waveguide with all the limitations above and further discloses wherein a first end of the transmissive out-coupling grating (left most end of 54, Fig. 2) and a first end of the reflective out-coupling grating (left most end of 34, Fig. 2) are disposed in a misalignment setting along the beam propagation direction (horizontal direction of 36, Fig. 2) in the optical waveguide body (36, Fig. 2).

Regarding claim 3, Tervo discloses an optical waveguide with all the limitations above and further discloses wherein a first distance between the first end of the reflective out-coupling grating (left most end of 34, Fig. 2) and the in-coupling grating (42, Fig. 2) in the beam propagation direction (first distance between left most end of 34 and right most end of 42 in the horizontal direction, Fig. 2) is smaller than a second distance between the first end of the transmissive out-coupling grating (left most end of 54, Fig. 2) and the in-coupling grating (42, Fig. 2) in a beam propagation direction (second distance between left most end of 54 and right most end of 42 in the horizontal direction, Fig. 2).

Regarding claim 4, Tervo discloses an optical waveguide with all the limitations above and further discloses wherein a first distance between the first end of the reflective out-coupling grating (left most end of 34, Fig. 2) and the in-coupling grating (42, Fig. 2) in the beam propagation direction (such as a first distance between the left most end of 34 and the left most end of 42 in the horizontal direction, Fig. 2) is greater than a second distance between the first end of the transmissive out-coupling grating (left most end of 54, Fig. 2) and the in-coupling grating (42, Fig. 2) in the beam propagation direction (such as a second distance between left most end of 54 and right most end of 42 in the horizontal direction, Fig. 2).

Regarding claim 5, Tervo discloses an optical waveguide with all the limitations above and further discloses wherein a misalignment interval between the first end of the transmissive out-coupling grating (left most end of 56, Fig. 2) and the first end of the reflective out-coupling grating (left most end of 34, Fig. 2) is one half of a propagation step (such as one incline interval reflected from left most end of 34 to left most end of 54, Fig. 2) that the beam is totally reflected to propagate in the optical waveguide body (page 2, para [0023]).

Regarding claim 6, Tervo discloses an optical waveguide with all the limitations above and further discloses wherein a maximum misalignment interval between an initial end of the transmissive coupling grating (left most end of 54, Fig. 2) and an initial end of the reflective coupling grating (left most end of 34, Fig. 2) is half of the propagation step (such as one incline interval reflected from left most end of 34 to left most end of 54, Fig. 2) of the light propagating with the optical waveguide body (36, Fig. 2) in a total reflective manner (page 2, para [0023]) when the beam enters the optical waveguide body (36, Fig. 2) at a maximum field of view angle (maximum field of view angle of 24, Fig. 2; page 2, para [0018]).

Regarding claim 7, Tervo discloses an optical waveguide with all the limitations above and further discloses wherein a second end of the transmissive coupling grating (right most end of 54, Fig. 2) and a second end of the reflective coupling grating (right most end of 34, Fig. 2) are misaligned along the light beam propagation direction (along horizontal direction, Fig. 2).

Regarding claim 8, Tervo discloses an optical waveguide with all the limitations above and further discloses wherein the second end of the reflective out-coupling grating (right most end of 34, Fig. 2) is located at a side of the transmissive out-coupling grating proximal to the beam in-coupling region (such as the right most end of 34 is located at a right most end side of 54 that is proximal to a right most portion of the beam in-coupling region 42, Fig. 2).  Examiner notes that the recitation of “proximal” is being broadly interpreted to mean “within a proximity.”

Regarding claim 9, Tervo discloses an optical waveguide with all the limitations above and further discloses wherein the second end of the reflective out-coupling grating (right most end of 34, Fig. 2) is located at a side of the transmissive out-coupling grating (right most end of 54, Fig. 2) that is distal from the beam in-coupling region (right most portion of 42, Fig. 2).

Regarding claim 14, Tervo discloses an optical waveguide with all the limitations of claim 1 above and further discloses wherein:
	the beam in-coupling region (region comprising 42 and 52, Fig. 2) comprises an incident surface (upper surface of 42 and 52, Fig. 2), and a second surface opposing the incident surface (surface of 44, Fig. 2); and
	the in-coupling grating (such as 42 and 44, Fig. 2) is a reflective in-coupling grating (page 2, para [0025]), and is disposed at the second surface (such as 44 disposed at bottom surface opposing incident surface comprising 42 and 52, Fig. 2).

Regarding claim 15, Tervo discloses a display device (10, Fig. 2; page 2, para [0017]) comprising the optical waveguide (optical waveguide of 10, Fig. 2; page 2, para [0017, 0021]) of claim 1; wherein the display device (10, Fig. 2) comprises an augmented reality (AR) device (page 1, para [0008]).

Regarding claim 17, Tervo discloses a display device with all the limitations of claim 15 above and further discloses wherein the transmissive out-coupling grating (54, Fig. 2) and the reflective out-coupling grating (34, Fig. 2) are misaligned.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tervo et al. (U.S. 2017/0315346).

Regarding claim 19, Tervo discloses a display device with all the limitations of claim 15 above but does not expressly disclose wherein the optical waveguide (optical waveguide of 10, Fig. 2) comprises a holographic waveguide.  However, official notice is taken that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that an optical waveguide can comprise a holographic waveguide in order to be used in a holographic display device.  Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the optical waveguide of Tervo to be a holographic waveguide in order to obtain the benefits of providing a holographic display device.

Regarding claim 20, Tervo discloses a display device with all the limitations of claim 15 above but does not expressly disclose a spectroscopic film configured to reduce a total reflection step size.  However, official notice is taken that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that an optical waveguide can comprise a spectroscopic film in order to reduce a total reflection step size and increase light propagation efficiency accuracy.  Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the optical waveguide of Tervo to be comprised of a spectroscopic film configured to reduce a total reflection step size in order to obtain the benefits of increasing light propagation efficiency and accuracy as is well known in the art.


Allowable Subject Matter
Claims 10-13, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the optical waveguide of claim 10 (having all the combination of features including wherein a misalignment interval between the second end of the transmissive out-coupling grating and the second end of the reflective out-coupling grating is half of the propagation step of the light beam propagating in a total reflection manner inside of the optical waveguide body), the optical waveguide of claim 12 (having all the combination of features as recited), the optical waveguide of claim 18 (having all the combination of features as recited), and the display device of claim 21 (having all the combination of features as recited).  Claim 11 is objected to as being dependent on claim 10, and Claim 13 is objected to as being dependent on claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871